 

Exhibit 10.2

TIB - THE INDEPENDENT BANKERSBANK

 



PROMISSORY NOTE

(Revolving)

(Loan No. 91425)

 

 

$20,000,000.00

 

June 27, 2016

FOR VALUE RECEIVED, the undersigned, INVESTAR HOLDING CORPORATION ("Maker"),
promises to pay to the order of TIB – THE INDEPENDENT BANKERSBANK ("Payee") the
maximum principal sum of Twenty Million and No/100 Dollars ($20,000,000.00), or
so much thereof as shall be advanced hereunder at or  before the maturity of
this Note, with interest on the unpaid balance outstanding from time to time at
the rate or rates specified below, both principal and interest payable as
provided below in lawful money of the United States of America at the address of
Payee set forth below or at such other place as from time to time may be
designated by the holder of this Note.

I.    Interest Rates and Payments

Prior to default or maturity, the unpaid principal of this Note from time to
time outstanding shall bear interest at the fixed rate (“Rate”) of interest per
annum equal to the rate reported in the Credit Markets section (or similar
section) of The Wall Street Journal as the U.S. “Prime Rate” on the date hereof;
provided, however, that on June 27, 2017 (or the next business day if such day
falls on a Saturday, Sunday, bank holiday, or other non- banking day), the Rate
shall be adjusted to a fixed rate of interest equal to the Rate on such date;
and, provided further, that in no event shall the Rate exceed the maximum rate
permitted under applicable law (“Maximum Rate”). All interest accruing under
this Note shall be calculated on the basis of a 360-day year applied to the
actual number of days elapsed.

Quarterly payments of interest on the unpaid principal balance of this Note
shall be due and payable commencing on September 27, 2016, and continuing on the
same day of each calendar quarter thereafter through and until June 27, 2018
(“Maturity Date”), on which date all unpaid principal of and accrued interest on
this Note shall be due and payable. Any payment received later than ten (10)
days from the due date thereof must be accompanied by a late fee payment in the
amount of five percent (5%) of the amount of such payment.   Any partial
prepayments of principal shall be applied to installments thereof in the inverse
order of maturity.

All advances hereunder shall be in accordance with the Loan Agreement (defined
below). Maker shall have the right to prepay, without penalty, at any time and
from time to time prior to maturity, all or any part of the unpaid principal
balance of this Note and all or any part of the unpaid interest accrued to the
date of such prepayment, provided that any such principal thus paid is
accompanied by accrued interest on such principal. Any partial prepayments of
principal shall be applied to installments thereof in the inverse order of
maturity unless otherwise agreed to in writing by Lender. Maker may borrow,
repay, and reborrow up to the principal face amount of this Note; provided,
however, that (1) such borrowings or reborrowings be in accordance with the
requirements in the Loan Agreement  (defined  below)
between  Maker  and  Payee  of  even  date herewith, and (2) at no time shall
the total outstanding principal amount hereunder exceed the face value of this
Note. It is contemplated that by reason of prepayments hereon there may be times
when no indebtedness is owing hereunder; but, notwithstanding such
occurrences,  this Note  shall  remain  valid  and  shall  be  in  full force
and effect subsequent to each such occurrence until the Maturity Date.

All principal and interest which is matured or otherwise past due under this
Note shall bear interest at the Maximum Rate, or, if no such rate is designated
under applicable law, at the rate of eighteen percent (18%) per annum.

 

PROMISSORY NOTE – INVESTAR HOLDING CORPORATION – #91425 - Page 1

--------------------------------------------------------------------------------

 

II.    Security

This Note is secured by, Inter alia, a Pledge Agreement (the "Pledge Agreement")
of even date herewith from Maker to Payee, to which Pledge Agreement reference
is made for a description of the property covered thereby and the nature and
extent of the rights and powers of the holder of this Note in respect of such
property.

III.    Right to Accelerate Upon Default

The holder of this Note shall have the option of declaring the principal balance
hereof and the interest accrued hereon to be immediately due and payable upon
the occurrence of an Event of Default under the Letter Loan Agreement (“Loan
Agreement”) of even date herewith, between Maker and Payee (this Note, the
Pledge Agreement, the Loan Agreement, and any other documents relating to the
transaction evidenced hereby are called the "Loan Documents" below), and the
continuance of such default after the notice of default and expiration of the
cure period as provided for therein, if any.

IV.    Waiver of Conditions and Defenses to Liability

Maker and any other party who is or becomes liable to pay all or any part of
this Note, or who grants any lien or security interest to secure all or any part
of this Note (each called an "other liable party" below), including but not
limited to any drawer, acceptor, endorser, guarantor, surety or accommodation
party, severally waive presentment for payment, demand, notice of demand and of
dishonor and nonpayment of this Note, notice of intention to accelerate the
maturity of this Note, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party, except as may be otherwise
provided in the notice and right to cure provisions of the Loan Agreement.

Further, other than those written agreements between Maker and the then holder
of this Note, Maker and any other liable party severally waive any notice of or
defense based upon any agreement or consent of the holder of this Note made or
given from time to time, before or after maturity, to any of the following: the
acceleration, renewal or extension of this Note; a change in the time or manner
of payments required by this Note; a change in the rates of interest specified
in this Note; acceptance or surrender of security; a substitution of security or
subordination, amendment or release of security; an addition or release of any
other liable party; changes of any sort whatever in the terms of payment of this
Note or in the manner of doing business with Maker; and any settlement or
compromise with Maker or any other liable party on such terms as the holder of
this Note may deem appropriate in its sole and absolute discretion.

The holder of this Note may apply all moneys received from Maker or others, or
from any security (whether held under a security instrument or not), in such
manner upon the indebtedness evidenced or secured by any Loan Documents (whether
then due or not) as such holder may determine to be in its best interest,
without in any way being required to marshal assets or to apply all or any part
of such moneys upon any particular part of such indebtedness. The holder of this
Note is not required to retain, hold, protect, exercise due care with respect
to, perfect security interests in or otherwise assure or safeguard any security
for this Note, and no failure by the holder of this Note to do any of the
foregoing and no exercise or failure to exercise by such holder of any other
right or remedy shall in any way affect any of Maker's or any other liable
party's obligations hereunder or under other Loan Documents or affect any
security or give Maker or any other liable party any recourse against the holder
of this Note except that, notwithstanding the foregoing, the holder of this Note
shall comply with all obligations of a secured party under Article 9 of the
Uniform Commercial Code as adopted, from time to time, in the State of Texas and
Maker shall be entitled to any remedies therein provided for in the event that
the holder of this Note fails to so comply.

V.    Usury Savings Provision

It is the intent of Maker and Payee in the execution of this Note and all other
Loan Documents to contract in strict compliance with applicable usury law. In
furtherance thereof, Maker and Payee stipulate and agree that none of the terms
and provisions contained in this Note, or in any other instrument executed in
connection herewith, shall ever be construed to create a contract to pay for the
use, forbearance or detention of money, interest at a rate in excess of the
Maximum Rate. Neither Maker nor any guarantors, endorsers or other parties now
or hereafter becoming liable for payment of this Note shall ever be obligated or
required to pay interest on

 

PROMISSORY NOTE – INVESTAR HOLDING CORPORATION – #91425 - Page 2

--------------------------------------------------------------------------------

 

this Note at a rate in excess of the Maximum Rate, and the provisions of this
paragraph shall control over all other provisions of this Note and any other
Loan Documents now or hereafter executed which may be in apparent conflict
herewith. Payee expressly disavows any intention to charge or collect excessive
unearned interest or finance charges in the event the maturity of this Note is
accelerated. If the maturity of this Note shall be accelerated for any reason or
if the principal of this Note is paid prior to the end of the term of this Note,
and as a result thereof the interest received for the actual period of existence
of the loan evidenced by this Note exceeds the applicable maximum lawful rate,
the holder of this Note shall credit the amount of such excess against the
principal balance of this Note then outstanding and thereby shall render
inapplicable any and all penalties of any kind provided by applicable law as a
result of such excess interest; provided, however, that if the principal hereof
has been paid in full, such excess shall be refunded to Maker. If the holder of
this Note shall receive money (or anything else) which is determined to
constitute interest and which would increase the effective interest rate on this
Note or the other indebtedness secured by the Loan Documents to a rate in excess
of that permitted by applicable law, the amount determined to constitute
interest in excess of the lawful rate shall be credited against the principal
balance of this Note then outstanding or, if the principal balance has been paid
in full, refunded to Maker, in which event any and all penalties of any kind
under applicable law as a result of such excess interest shall be inapplicable.
If the holder of this Note shall not actually receive, but shall contract for,
request or demand, a payment of money (or anything else) which is determined to
constitute interest and which would increase the effective interest rate
contracted for or charged on this Note or the other indebtedness evidenced or
secured by the Loan Documents to a rate in excess of that permitted by
applicable law, the holder of this Note shall be entitled, following such
determination, to waive or rescind the contractual claim, request or demand for
the amount determined to constitute interest in excess of the lawful rate, in
which event any and all penalties of any kind under applicable law as a result
of such excess interest shall be inapplicable. By execution of this Note Maker
acknowledges that Maker believes the loan evidenced by this Note to be
non-usurious and agrees that if, at any time, Maker should have reason to
believe that such loan is in fact usurious, Maker will give the holder of this
Note notice of such condition and Maker agrees that the holder shall have sixty
(60) days in which to make appropriate refund or other adjustment in order to
correct such condition if in fact such exists. Additionally, if, from any
circumstance whatsoever, fulfillment of any provision hereof or any other Loan
Documents shall, at the time fulfillment of such provision be due, involve
transcending the Maximum Rate then, ipso facto, the obligation to be fulfilled
shall be reduced to the Maximum Rate. The term "applicable law" as used in this
Note shall mean the laws of the State of Texas or the laws of the United States,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future.

VI.    Miscellaneous

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, Maker and all endorsers, guarantors and sureties
of this Note jointly and severally agree to pay to the holder of this Note in
addition to the principal and interest due and payable hereon all the costs and
expenses of the holder in enforcing this Note including, without limitation,
reasonable attorneys' fees and legal expenses.

This Note and the rights, duties and liabilities of the parties hereunder or
arising from or relating in any way to the indebtedness evidenced by this Note
or the transaction of which such indebtedness is a part shall be governed by and
construed in accordance with the law of the State of Texas and the law of the
United States applicable to transactions within such State.

No amendment of this Note shall be binding unless expressed in a writing
executed by Maker and the holder of this Note.

Maker certifies, represents, and warrants to Payee that the proceeds hereof are
to be used for a commercial purpose and not for personal, family, household, or
agricultural purposes.

THE PARTIES HERETO VOLUNTARILY AND KNOWINGLY WAIVE ANY AND ALL RIGHTS TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY ON ANY
MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH, OR RELATED TO ANY OF THE
LOAN DOCUMENTS.

 

PROMISSORY NOTE – INVESTAR HOLDING CORPORATION – #91425 - Page 3

--------------------------------------------------------------------------------

 

THIS NOTE AND ALL OTHER DOCUMENTS AND INSTRUMENTS EXECUTED PURSUANT HERETO OR IN
CONNECTION HEREWITH AND THE TRANSACTIONS CONTEMPLATED HEREBY ARE MADE AND
PERFORMABLE IN DALLAS COUNTY, TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. MAKER IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS COUNTY, TEXAS OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, AND MAKER HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY TEXAS OR FEDERAL COURT SITTING IN
DALLAS COUNTY, TEXAS (OR SUCH OTHER COUNTY IN TEXAS) MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO MAKER AT THE ADDRESS
INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE FIVE DAYS AFTER THE SAME
SHALL HAVE BEEN SO MAILED.

 

 

MAKER:

Maker's Address:

 

 

INVESTAR HOLDING CORPORATION,

7244 Perkins Road

a Louisiana corporation

Baton Rouge, LA 70808

 

By:

 

 

John J. D’Angelo

 

President and Chief Executive Officer

 

 

 

 

 

 

Payee's Address:

TIB - THE INDEPENDENT BANKERSBANK

P. O. Box 560528

Dallas, TX 75356-052

 